      Case: 1:18-cv-00349 Document #: 169 Filed: 07/01/20 Page 1 of 3 PageID #:1882




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

D.A.N. JOINT VENTURE III, L.P.,                  )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )            No. 1:18-cv-00349
                                                 )
DOROTHEA TOURIS; STEVEN E.                       )
GOULETAS; NATEL MATSCHULAT;                      )
PAUL JONES; JAMES PAUL;                          )
STUART T. ADLER, Individually and as             )
Trustee of the Stuart T. Adler Revocable         )
Family Trust; GEORGE STRAY;                      )
GEORGE SPANOS; BEERMANN                          )
PRITIKIN MIRABELLI SWERDLOVE                     )
LLP; IRENE GOULETAS; DESIREE                     )
WITTE; VICTORIA M. GOULETAS;                     )
ROSALIE GOULETAS; LOUIS                          )
GOULETAS; MICHAEL GOULETAS;                      )
and BRITTANY GOULETAS,                           )
                                                 )
                       Defendants.               )

                          PLAINTIFF'S MOTION AND BRIEF FOR
                         LEAVE TO FILE AMENDED COMPLAINT

         Pursuant to Fed.R.Civ.P. 15(a)(2), Plaintiff hereby seeks leave of Court to amend its

Second Amended Complaint to (a) add additional facts as to the wrongful conduct of Defendant

Beermann Pritikin Mirabelli Swerdlove LLP ("BPMS") which facts were recently learned by

Plaintiff through document production from a third party; (b) clarify that Plaintiff's claims against

Defendant BPMS do not arise out of conduct on its part in the performance of professional

services; (c) clarify that Defendant BPMS acted in the capacity as a "transferee" under the Illinois

Uniform Fraudulent Transfer Act when it directed the deposit of Judgment Debtor Gouletas's funds

into its trust account; and (d) delete the claims against a settling Defendant, Warady & Davis. For
   Case: 1:18-cv-00349 Document #: 169 Filed: 07/01/20 Page 2 of 3 PageID #:1883




the reasons set forth below, Plaintiff respectfully requests that the Court grant Plaintiff Leave to

File its Third Amended Complaint, a true and correct copy of which is attached hereto as Ex. A.

         1.     This case has not yet been set for trial.

         2.     While the parties have engaged in limited written discovery, no depositions have

yet been taken.

         3.     No new causes of action are set forth in the proposed amended complaint.

         4.     As provided in Fed.R.Civ.P. 15(a)(2), leave to file an amended complaint should

be "freely give[n] . . . when justice so requires." Here, (a) there has been no undue delay on the

part of Plaintiff in seeking amendment of the Complaint; (b) there is no bad faith or dilatory motive

on the part of Plaintiff; (c) there was no prior failure on the part of Plaintiff to cure deficiencies by

amendments previously allowed; (d) there will not be any undue prejudice to the Defendants by

allowance of the amendment; and (e) it would not be futile to allow the proposed amendment to

the Complaint. See Yata v. BDJ Trucking Co., 2018 U.S. Dist. LEXIS 111726, *20-21, 2018 WL

3303290 (N.D. Ill., July 15, 2018), citing Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir.

2010).

                                              PRAYER

         Based on the foregoing, Plaintiff respectfully requests that the Court grant Plaintiff's

Motion for Leave to File its Third Amended Complaint, a true and correct copy of which is

attached hereto as Ex. A.




                                                   2
   Case: 1:18-cv-00349 Document #: 169 Filed: 07/01/20 Page 3 of 3 PageID #:1884




                                                    Respectfully submitted,

                                                    ARMSTRONG LAW FIRM, P.C.

       DATED: July 1, 2020.                         By     F. Dean Armstrong
                                                       F. Dean Armstrong, Esq.
                                                    ARDC #6199894
                                                    23353 S. 88th Avenue
                                                    Frankfort, IL 60423
                                                    815/464-3243
                                                    Fax: 815/464-3449
                                                    armstronglaw@sbcglobal.net
                                                    Attorney for Plaintiff
                                                    D.A.N. Joint Venture III, L.P.




                                     Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing pleading was served
upon all parties receiving CM/ECF noticing on this 1st day of July, 2020. Parties not part of the
CM/ECF system were served via United States Mail.


                                                    /s/F. Dean Armstrong
                                                    F. Dean Armstrong




                                                3
